Title: To George Washington from Andrew Dunscomb, 17 November 1789
From: Dunscomb, Andrew
To: Washington, George


          
            Sir,
            Beekman Street No. 8 New York Novr 17th 1789
          
          As an Old and faithfull servant of the United States I presume to address you, and to solicit your attention and favor.
          The services I have been engaged in, as particularized in the accompanying Paper No. 1 commenced with the Revolution, nor did they cease when Peace was established—thus employed, I have been prevented from obtaining more than a mere living—Attentive to the Duties and fettered by the Scruples of Office, I suffered the certainty of making an Independant living, 

or at least, of placing my self in easy circumstances to pass by unimproved, by which means I am now left with little other comfort than that peace of mind the result of a well directed conduct in the service of my Country. For all my labours during the War I have received a Certificate from the Registers Office—the value of which is well known.
          I beg to refer you Sir, to the Certificates and Letters accompanying, as more proper testimonials of my Conduct than any thing I could say on the subject on these and on your goodness I rest my hopes of an Appointment to an Office suited to my Abilities and adequate to the support of a Family.
          I entreat a pardon Sir for the liberty I have taken to make my wish known to you. I have the Honor to be With respect—Esteem and Regard Sir Your most Obt servt
          
            Aw Dunscomb
          
        